PER CURIAM.
This is an appeal by former tenants who claimed rights in a mortgage foreclosure proceeding. This particular foreclosure and the rights of some of the tenants have been dealt with by the Supreme Court of Florida in Sens v. Slavia, Inc., Fla.1974, 304 So.2d 438. The present appellants were not parties to the cited appeal.
*449We are concerned here with an appeal taken from an order dismissing the appellants’ subsequent claims against the equity of redemption owned by appellee, Sens. We hold that appellants’ rights are governed by the law as established in the above cited opinion and that the trial court correctly dismissed their claims to the surplus funds owned by Sens as purchaser of the equity of redemption.
Affirmed.